                          IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                     NORTHERN DIVISION

    In re:
                                                               Chapter 11
    REMINGTON OUTDOOR COMPANY,
    INC., et al., 1                                            Case No. 20-81688-CRJ11

                         Debtors.                              Jointly Administered



                   SUPPLEMENTAL NOTICE OF EXECUTORY CONTRACTS
                  AND UNEXPIRED LEASES THAT MAY BE ASSUMED AND
               ASSIGNED IN CONNECTION WITH THE SALE OF THE DEBTORS’
             ASSETS AND THE PROPOSED CURE COST WITH RESPECT THERETO

YOU ARE RECEIVING THIS SUPPLEMENTAL NOTICE OF EXECUTORY
CONTRACTS AND UNEXPIRED LEASES THAT MAY BE ASSUMED AND ASSIGNED
IN CONNECTION WITH THE SALE OF THE DEBTORS’ ASSETS AND THE
PROPOSED CURE AMOUNT WITH RESPECT THERETO (THE “SUPPLEMENTAL
NOTICE”) BECAUSE YOU MAY BE A COUNTERPARTY TO AN EXECUTORY
CONTRACT OR UNEXPIRED LEASE WITH REMINGTON OUTDOOR COMPANY
OR ONE OR MORE OF ITS AFFILIATED DEBTORS (COLLECTIVELY, THE
“DEBTORS”). PLEASE READ THIS SUPPLEMENTAL NOTICE CAREFULLY AS
YOUR RIGHTS MAY BE AFFECTED BY THE TRANSACTIONS DESCRIBED
HEREIN.

         PLEASE TAKE NOTICE that on July 28, 2020, the Debtors filed a motion (the
“Motion”)2 with the United States Bankruptcy Court for the Northern District of Alabama (the
“Bankruptcy Court”) seeking, among other things, entry of an order (the “Bidding Procedures
Order”): (i) approving the proposed bidding procedures (the “Bidding Procedures”) by which
the Debtors will solicit and select the highest or otherwise best offer for the sale of substantially
all or a portion of their assets (the “Acquired Assets”) through one or more sales of the Acquired
Assets (each, a “Sale Transaction” or “Sale”); (ii) establishing procedures for the assumption and
assignment of executory contracts and unexpired leases, including notice of proposed cure
amounts (the “Assumption and Assignment Procedures”); (iii) approving the form and manner

1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI Operating
Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc. (3522);
RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters is located at 100 Electronics Blvd SW, Huntsville, AL
35824.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.




44242332 v1
Case 20-81688-CRJ11                 Doc 880 Filed 09/29/20 Entered 09/29/20 10:59:16                        Desc
                                      Main Document    Page 1 of 7
of notice with respect to certain procedures, protections, schedules, and agreements, including the
Debtors’ selection of one or more stalking horse bidders (each, a “Stalking Horse Bidder”), if
any, and the provision of Bid Protections (as defined below) to such Stalking Horse Bidder, if
necessary; (iv) scheduling (a) an auction (the “Auction”) if the Debtors receive two (2) or more
timely and acceptable Qualified Bids (as defined below), and (b) a final hearing (the “Sale
Hearing”) to approve one or more Sales of the Acquired Assets; and (v) granting related relief.

       PLEASE TAKE FURTHER NOTICE that on August 20, 2020, the Bankruptcy Court
entered the Bidding Procedures Order [Doc. 411].

        PLEASE TAKE FURTHER NOTICE that the Bidding Procedures Order, among other
things, established procedures for the assumption and assignment of certain executory contracts
and unexpired leases that the Debtors believe they might seek to assume and assign in connection
with a Sale Transaction (collectively, the “Designated Contracts”) to a purchaser and the
determination of related Cure Costs (as defined below). The Debtors are parties to numerous
Designated Contracts and, in accordance with the Bidding Procedures Order, hereby file this notice
identifying (i) the Designated Contracts, which may be assumed and assigned to the Successful
Bidder(s) in connection with the Sale Transaction(s) and (ii) the proposed amounts, if any, the
Debtors believe are owed to the counterparty to the Designated Contract to cure any defaults or
arrears existing under the Designated Contract (the “Cure Costs”), both as set forth on Exhibit 1
attached hereto. Other than the Cure Costs listed on Exhibit 1, the Debtors are not aware of any
amounts due and owing under the Designated Contracts listed therein.

        PLEASE TAKE FURTHER NOTICE that on August 21, 2020, the Debtors filed the
Notice of Executory Contracts and Unexpired Leases That May Be Assumed and Assigned in
Connection with the Sale of the Debtors’ Assets and the Proposed Cure Cost with Respect Thereto
[Doc. 420] (the “Notice”). On September 4, 2020, the Debtors filed the Amended Notice of
Executory Contracts and Unexpired Leases That May Be Assumed and Assigned in Connection
with the Sale of the Debtors’ Assets and the Proposed Cure Cost with Respect Thereto [Doc. 583]
(the “Amended Notice”).

       PLEASE TAKE FURTHER NOTICE that on September 27, 2020, the Debtors filed the
Notice of Successful Bidders with Respect to Certain of the Debtors’ Assets [Doc. 821]. This
Supplemental Notice includes 18 additional Designated Contracts, which may be assumed and
assigned to the Successful Bidder(s) in connection with the Sale Transaction(s). The additional
Designated Contracts are listed on Exhibit 1.

        PLEASE TAKE FURTHER NOTICE that the listing of a Designated Contract on
Exhibit 1 does not constitute an admission that the Designated Contract is an executory contract
or unexpired lease as contemplated by Section 365(a) of the Bankruptcy Code or that the Debtors
have any liability thereunder, and the Debtors expressly reserve all of their rights, claims, causes
of action, and defenses with respect to the Designated Contracts listed on Exhibit 1.

        PLEASE TAKE FURTHER NOTICE that a counterparty to a Designated Contract listed
on this Supplemental Notice may file an objection (a “Designated Contract Objection”) only if
such objection is to the proposed assumption and assignment of the applicable Designated Contract
or the proposed Cure Costs, if any. All Designated Contract Objections must (1) state, with


                                                 2
44242332 v1
Case 20-81688-CRJ11          Doc 880 Filed 09/29/20 Entered 09/29/20 10:59:16                Desc
                               Main Document    Page 2 of 7
specificity, the legal and factual basis for the objection as well as what Cure Costs are required, if
any, (2) include appropriate documentation in support thereof, and (3) be filed and served on the
Objection Recipients no later than 4:00 p.m. (prevailing Central Time) fourteen (14) days
following the date of this Supplemental Notice (the “Assignment and Assumption Objection
Deadline”).

         PLEASE TAKE FURTHER NOTICE that the Objection Recipients are: (i) counsel for
the Debtors, O’Melveny & Myers LLP, 400 South Hope Street, 18th Floor, Los Angeles, CA
90071, Attn: Steve Warren (swarren@omm.com) and Jennifer Taylor (jtaylor@omm.com);
(ii) co-counsel for the Debtors, Burr & Forman LLP, 420 North 20 th Street, Suite 3400,
Birmingham, Alabama 35203, Attn: Derek Meek (dmeek@burr.com) and Hanna Lahr
(hlahr@burr.com); (iii) counsel for the Restructuring Committee, Akin Gump Strauss Hauer &
Feld LLP, 2300 N. Field Street, Suite 1800, Dallas, TX 75201, Attn: Sarah Schultz
(sschultz@akingump.com); (iv) counsel for the Committee, Fox Rothschild LLP, 345 California
Street, Suite 2200, San Francisco, California 94104, Attn: Michael A. Sweet
(msweet@foxrothschild.com) and Baker Donelson Bearman Caldwell & Berkowitz, P.C., 420 20 th
Street North, Birmingham, Alabama 35203, Attn: Matthew Cahill (mcahill@bakerdonelson.com)
and Rita Hullett (rhullett@bakerdonelson.com); (v) the Bankruptcy Administrator, 400 Well
Street, Decatur, Alabama 35602, Attn: Richard Blythe (richard_blythe@alnba.uscourts.gov);
(vi) counsel to the Stalking Horse Bidder, if any; (vii) counsel to the FILO Lenders, Pillsbury
Winthrop Shaw Pittman LLP, Four Embarcadero Center, 22nd Floor, San Francisco, CA 94111-
5998, Attn: Joshua D. Morse (joshua.morse@pillsburylaw.com) and Andrew V. Alfano
(andrew.alfano@pillsburylaw.com); (viii) counsel to Whitebox Advisors LLC, Brown Rudnick
LLP, One Financial Center, Boston, Massachusetts 02111, Attn: Andreas Andromalos
(aandromalos@brownrudnick.com) and Tia C. Wallach (twallach@brownrudnick.com); and (ix)
all parties that have requested notice in the Chapter 11 Cases.

     PLEASE TAKE FURTHER NOTICE THAT IF A COUNTERPARTY TO A
DESIGNATED CONTRACT FILES A DESIGNATED CONTRACT OBJECTION IN A
MANNER THAT IS CONSISTENT WITH THE REQUIREMENTS SET FORTH ABOVE,
AND THE PARTIES ARE UNABLE TO CONSENSUALLY RESOLVE THE DISPUTE,
THE SUCH OBJECTION WILL BE HEARD AT A HEARING DATE THAT THE
DEBTORS DETERMINE IN THEIR DISCRETION, OR SUCH OTHER DATE
DETERMINED BY THIS COURT.

         PLEASE TAKE FURTHER NOTICE that if the counterparty to a Designated Contract
does not timely file and serve a Designated Contract Objection that is consistent with the
requirements set forth above by the Assignment and Assumption Objection Deadline, such
counterparty will be deemed to have consented to the assumption and assignment of the
Designated Contract to a Successful Bidder, notwithstanding any anti-alienation provision or other
restriction on assumption or assignment in the Designated Contract, and shall be forever barred
from asserting any objection with regard to such assumption and assignment and/or Cure Costs set
forth in Exhibit 1, except with respect to the adequate assurance of future performance by the
Successful Bidder(s). Any objections to any Successful Bidder’s proposed form of adequate
assurance of future performance must be raised at the Supplemental Designated Contract Hearing
and will be resolved at the hearing at which it is raised or, in the Debtors’ discretion, adjourned to
a later hearing.


                                                  3
44242332 v1
Case 20-81688-CRJ11          Doc 880 Filed 09/29/20 Entered 09/29/20 10:59:16                  Desc
                               Main Document    Page 3 of 7
         PLEASE TAKE FURTHER NOTICE that although the Debtors have made a good faith
effort to identify all Designated Contracts that might be assumed and assigned in connection with
a Sale Transaction, the Debtors may discover certain contracts inadvertently omitted from the
Designated Contracts list or Successful Bidder(s) may identify other executory contracts or
unexpired leases that they desire to assume and assign in connection with the Sale. Accordingly,
the Debtors have reserved the right, at any time after the Assumption and Assignment Service Date
and before the closing of a Sale Transaction, to (i) supplement the list of Designated Contracts on
this Supplemental Notice with previously omitted Designated Contracts in accordance with the
definitive agreement for a Sale Transaction, (ii) remove a Designated Contract from the list of
contracts ultimately selected as a Designated Contract that a Successful Bidder proposes be
assumed and assigned to it in connection with a Sale Transaction, and/or (iii) modify the previously
stated Cure Cost associated with any Designated Contract.

       PLEASE TAKE FURTHER NOTICE that in the event that the Debtors exercise any of
the rights reserved above, the Debtors will promptly serve a further supplemental notice of
assumption and assignment by electronic transmission, hand delivery, or overnight mail on the
counterparty (and its attorney, if known) to each impacted Designated Contract at the last known
address available to the Debtors.

        PLEASE TAKE FURTHER NOTICE that this Supplemental Notice is subject to the
terms and conditions of the Motion and the Bidding Procedures Order, with such Bidding
Procedures Order controlling in the event of any conflict, and the Debtors encourage parties-in-
interest to review such documents in their entirety. Parties with questions regarding the
Assumption and Assignment Procedures contained herein should contact the Debtors’ counsel at
the contact information provided below.

       PLEASE TAKE FURTHER NOTICE that the inclusion of a Designated Contract on
this Supplemental Notice will not obligate the Debtors to assume any Designated Contract listed
thereon or the Successful Bidder(s) to take assignment of such Designated Contract. Only those
Designated Contracts that are included on a schedule of assumed and assigned executory contracts
and unexpired leases attached to the final purchase agreement with the Successful Bidder(s) (each,
an “Acquired Contract”) will be assumed and assigned to the Successful Bidder(s).

        PLEASE TAKE FURTHER NOTICE that copies of this Supplemental Notice, the
Motion, and the Bidding Procedures Order may be examined by interested parties (i) free of charge
at the website established for these Chapter 11 cases by the Debtors’ claims agent, Prime Clerk,
at https://cases.primeclerk.com/RemingtonOutdoor, or (ii) on the Bankruptcy Court’s electronic
docket for the Debtors’ Chapter 11 cases, which is posted on the Internet at www.alnb.uscourts.gov
(a PACER login and password are required and can be obtained through the PACER Service
Center at www.pacer.psc.uscourts.gov).



                           (Remainder of page intentionally left blank)




                                                 4
44242332 v1
Case 20-81688-CRJ11          Doc 880 Filed 09/29/20 Entered 09/29/20 10:59:16                 Desc
                               Main Document    Page 4 of 7
Dated:        September 29, 2020

                                          /s/ Derek F. Meek
                                          BURR & FORMAN LLP
                                          Derek F. Meek
                                          Hanna Lahr
                                          420 North 20th Street, Suite 3400
                                          Birmingham, Alabama 35203
                                          Telephone: (205) 251-3000
                                          Facsimile: (205) 458-5100
                                          Email: dmeek@burr.com
                                                  hlahr@burr.com

                                          - and -

                                          O’MELVENY & MYERS LLP
                                          Stephen H. Warren (admitted pro hac vice)
                                          Karen Rinehart (admitted pro hac vice)
                                          400 South Hope Street
                                          Los Angeles, CA 90071-2899
                                          Telephone: (213) 430-6000
                                          Facsimile: (213) 430-6407

                                          Jennifer Taylor (admitted pro hac vice)
                                          Two Embarcadero Center, 28th Floor
                                          San Francisco, CA 94111
                                          Telephone: (415) 984-8700
                                          Facsimile: (415) 984-8701

                                          Attorneys for the
                                          Debtors and Debtors in Possession




44242332 v1
Case 20-81688-CRJ11          Doc 880 Filed 09/29/20 Entered 09/29/20 10:59:16         Desc
                               Main Document    Page 5 of 7
                                  Exhibit 1




44242332 v1
Case 20-81688-CRJ11   Doc 880 Filed 09/29/20 Entered 09/29/20 10:59:16   Desc
                        Main Document    Page 6 of 7
Contract Counter Party                              Services Provided                   Cure Amount (1)
Ashgrove Marketing Ltd.                             Trademark License Agreement                       N/A
Bashieri & Pellagri                                 Trademark License Agreement                       N/A
IRIS USA Inc.                                       Trademark License Agreement                       N/A
HI - PERFORMANCE DESIGNS INC                        Trademark License Agreement                       290
Nippo Kogyo Co., Ltd.                               License Agreement                                 290
Open Roads Brands, LLC                              Trademark License Agreement                       N/A
Outdoor Cap Company, Inc.                           Trademark License Agreement                       N/A
TOP PROMOTIONS INC                                  Trademark License Agreement                     4,653
P.L. Austin, Inc. d/b/a Vintage Editions            Trademark License Agreement                       N/A
DE LAGE LANDEN FINANCIAL SER                        Agreement                                      14,131
                                                    Magazine Catch Manufacturing
Norgon LLC                                                                                            N/A
                                                    License Agreement
                                                    Exclusive Trademark License
Ashgrove Marketing Ltd.                                                                               N/A
                                                    Agreement
AVT Leather Inc.                                    Trademark License Agreement                        N/A
Desperate Enterprises, Inc.                         Trademark License Agreement                        N/A
PEM America Company                                 Trademark License Agreement                        N/A
L R Nash (SMK) LTD                                  Trademark License Agreement                        N/A
Radiator Specialty Company DBA RSC Chemical
                                                         Trademark License Agreement                   N/A
Solutions
Southern Fried Cotton                                    Trademark License Agreement                   N/A
THE ALLEN CO INC                                         Trademark License Agreement                 8,842
(1) Amounts represent what has been recorded in the accounts payable ledger as of the petition date, noting
that "N/A" means the Cure Cost is $0. These figures do not include (i) future commitments under the
contracts, (ii) amounts due under development agreements, (iii) future commitments under any purchase
orders and (iv) goods received and not invoiced. The Debtors are continuing to review and reconcile pre-
petition liabilities and cure costs; all amounts are subject material change.




    Case 20-81688-CRJ11             Doc 880 Filed 09/29/20 Entered 09/29/20 10:59:16                  Desc
                                      Main Document    Page 7 of 7
